Citation Nr: 0528054	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  99-13 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for a left 
knee disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Navy 
from October 1972 to April 1977.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1999 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York that 
granted the appellant's claim of entitlement to service 
connection for a left knee disorder and assigned a zero 
percent evaluation.

In August 2005, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The veteran has appealed from a rating decision that awarded 
service connection and assigned a zero percent rating for a 
torn left knee medial meniscus.  As such, the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  The Board has therefore listed the issue on the 
title page as one of entitlement to a higher (compensable) 
initial rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that the left knee disability at issue 
is more disabling than currently evaluated and that an 
increased rating is warranted from the date service 
connection was initially granted.  The appellant maintains 
that he is entitled to an increased initial evaluation for 
his service-connected left knee disability because he suffers 
from arthritis, grinding, limitation of motion, instability 
and chronic pain and swelling of the left knee.

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Review of the August 2005 Supplemental Statement of the Case 
(SSOC) reveals that the RO stated that the appellant's 
current left knee symptoms were due to an intercurrent knee 
injury that occurred approximately twenty years after his 
release from active duty.  However, there is no competent 
medical opinion of record that indicates whether or not any 
particular left knee pathology is etiologically related to 
the service-connected left meniscus tear.  Like the Board, 
the RO is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).

Further, there is insufficient medical evidence presently of 
record to address the appellant's claim.  The most current 
medical evidence concerning the left knee disability is two 
years old and that, in reference to joints, factors such as 
limitation of or excessive motion, weakened motion, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing must be addressed in the 
adjudication process.  38 C.F.R. §§ 4.40, 4.45, 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The reports of 
the VA examinations conducted in June 1998, December 1998, 
and October 2003 did not address a number of those factors, 
in particular, the question of pain on motion that is due to 
the service-connected left knee disability as opposed to 
nonservice-connected left knee pathology.

In addition, with any form of arthritis, painful motion is an 
important factor of disability.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or within the 
joint structures, should be considered as points of contact 
which are diseased.  38 C.F.R. § 4.59.  In this case, 
crepitus has been observed in the left knee, but there is no 
medical opinion of record whether or not it is related to the 
service-connected left knee disability.  The Board notes that 
the evidence of record demonstrates that the appellant's 
March 1998 left knee MRI testing demonstrated evidence of 
mild chondromalacia patella, as well as evidence of mild 
narrowing and features of osteoarthritis involving the 
medical joint compartment.  In addition, there are clinical 
findings of instability of the left knee.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  The question of the 
existence of service related instability and/or the extent of 
arthritic changes and functional impairment in the left knee 
related to the service-connected disability should be 
addressed by an appropriate examination and radiographic 
testing.  Likewise, the RO should consider application of 
38 C.F.R. §§ 4.55 and 4.59.

Since the medical evidence of record does not address these 
considerations, the evidence contained in the claims folder 
is inadequate for determining the degree of impairment 
attributable to the service-connected left knee disability.  
Since consideration may be given to assigning ratings based 
on functional limitations due to pain (See 38 C.F.R. §§ 4.40, 
4.59; DeLuca v. Brown, supra), it is determined that medical 
examination of the left knee symptomatology is needed in this 
case.  This will permit evaluation of the service-connected 
disability on both a schedular and an extraschedular basis, 
without prejudice to the appellant.  See Floyd v. Brown, 9 
Vet. App. 88 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Review of the claims file indicates that no VA physician has 
reviewed the entire claims file.  Therefore, no adequate or 
complete assessment of the nature, severity and etiology of 
the appellant's left knee disability has ever been 
accomplished.  These considerations require further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).  In addition, the duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Any additional 
reports of inpatient or outpatient treatment should be 
obtained as well.  

Due to these factors, the Board deems the clinical evidence 
currently on file to be inadequate for adjudicating this 
claim.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371 (1993).  In such cases, 
remand for additional examination is the appropriate remedy.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).

Based on the foregoing, the Board finds that a comprehensive 
VA examination is in order to identify the nature and extent 
of the appellant's left knee disability, and specifically to 
accurately identify each manifestation and the extent and 
severity thereof.  The Board finds that such an examination 
is necessary to evaluate the disability on appeal and to 
delineate the symptomatology related to the disability.




Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for any 
of his left knee problems.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
obtain any and all medical or treatment 
records or reports relevant to the claim 
on appeal, including all VA treatment, to 
the extent not already on file.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims file.  

2.  After obtaining any additional 
evidence identified by the appellant, the 
appellant should be scheduled for VA  
examination, conducted by an 
appropriately qualified physician, to 
determine the nature, severity and extent 
of the current pathology of his left 
knee.  The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The results of any 
radiographic/imaging examinations of 
record should be discussed.  The 
examination report should include a 
detailed account of all manifestations of 
left knee pathology present since 
service.






a.  The examiner must provide a 
comprehensive report including 
complete rationales for all 
conclusions reached.  (An opinion 
should be provided based on review 
of the claims file alone if the 
appellant fails to report for the 
examination.)

b.  The examiner should identify all 
objective manifestations 
attributable to the appellant's 
service-connected left knee disorder 
- a meniscus tear.  The examiner 
should note the range of motion for 
the left knee in degrees and should 
state what is considered normal 
range of knee motion.  The examiner 
should describe to what extent, if 
any, the appellant has a left knee 
deformity, degenerative changes, 
instability of the left knee, an 
altered gait or reduced function in 
the lower left extremity due to a 
service-connected disability.  
Special attention should be given to 
the presence or absence of pain, any 
limitation of motion, instability, 
weakness, interference with gait, 
balance or propulsion, pain and/or 
swelling on use, and the need for, 
or effect of, the use of shoe 
inserts or a special shoe.  

c.  If medically feasible, the 
examiner should clearly identify 
which symptomatology is associated 
with the appellant's left medial 
meniscus disability, and which 
symptomatology is associated with 
any other disorder  for which 
service connection is not in effect.




d.  Whether there is any pain, 
weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and 
whether there is likely to be 
additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, 
including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner should be requested to 
describe whether any reported pain 
significantly limits the function of 
the appellant's knee during flare-
ups or when the knee is used 
repeatedly.  Any limitation of knee 
function must be clearly identified.  
If there is no pain, no limitation 
of motion and/or no limitation of 
function, such facts must be noted 
in the report.  If there is such 
painful joint motion and it is due 
to causes other than the service-
connected left knee disability, this 
should be commented upon and the 
examiner must state the reason or 
cause of the pain.  The examiner 
must clearly state whether there is 
any evidence of recurrent 
subluxation or lateral instability 
and if so, state the etiology and 
the extent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.  Consideration 
should be given to the possibility of 
separate ratings for limitation of 
motion, arthritis, instability and any 
other potential sources of a further 
disability rating of the left knee 
disability, including functional loss due 
to pain. 

The RO should specifically consider the guidelines 
established in Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
Allen v. Brown, 7 Vet. App. 439, 448 (1995), DeLuca v. Brown, 
8 Vet. App. 202 (1995), and pertinent General Counsel 
Opinions.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


